Citation Nr: 0124360	
Decision Date: 10/09/01    Archive Date: 10/11/01

DOCKET NO.  01-03 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or housebound status.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from June 1943 to March 1946, 
from September 1946 to October 1948 and from April 1950 to 
March 1971. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (the RO) which denied the veteran's 
entitlement to special monthly compensation.


FINDINGS OF FACT

1.  The medical evidence does not clinically establish that 
the veteran has anatomical loss or loss of the use of both 
feet, one hand and one foot, or blindness of the eyes with 
visual acuity of 5/200.  

2.  The veteran is not permanently bedridden; he is able to 
dress or undress himself, attend to the wants of nature, and 
protect himself from the hazards or dangers of his daily 
environment.  

3.  The veteran is not permanently housebound due to service-
connected disability.  


CONCLUSION OF LAW

The requirements for special monthly compensation based on 
the need for regular aid and attendance and/or housebound 
status have not been met.  38 U.S.C.A. § 1114(l), (s) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.350(b) and (i), 3.352(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks special monthly compensation.  In essence, 
he avers that he is unable to care for himself because of his 
service-connected disabilities.  

In the interest of clarity, the Board will first review the 
law, VA regulations and other authority which may be relevant 
to this claim; then review the factual background of this 
case; and finally proceed to analyze the claim and render a 
decision.

Relevant law and regulations

Special monthly compensation

Special monthly compensation (SMC) is awarded to veterans 
based on a wartime disability.  The rate of SMC awarded 
depends upon the severity of the disability. The rating 
levels of SMC are established in 38 U.S.C. § 1114 and 38 
C.F.R. § 3.350 (2000).

Special monthly compensation is payable at a specified rate 
if a veteran, as the result of service-connected disability, 
has suffered the anatomical loss or loss of use of both feet, 
or of one hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance. 38 U.S.C.A. § 1114(l) (West 1991 
and Supp. 2000 ); 38 C.F.R. § 3.350(b) (2000).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  

It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  In Turco v. Brown, 9 Vet. App. 
222, 225 (1996), the United States Court of Appeals for 
Veterans Claims (Court) stated that it was mandatory that VA 
consider the factors under section 3.352(a) and that at least 
one of those factors must be present.  In addition, the 
particular personal functions which the veteran is unable to 
perform should be considered in connection with his or her 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that a veteran is so helpless as to be in need 
of regular aid and attendance will not be based solely upon 
an opinion that the claimant's condition is such as would 
require him or her to be in bed.  Such determinations must be 
based on the actual requirement of personal assistance from 
others.

The veteran may also receive a special monthly compensation 
for being in housebound status.  See 38 C.F.R. § 3.350(i); 
see also 38 U.S.C.A. § 1114(s) (West 1991).  This regulation 
provides for the additional compensation if the veteran has a 
service-connected disability rated at 100 percent disabling 
and has additional service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems or is permanently housebound by reason of 
service-connected disability or disabilities.  "Permanently 
housebound" is defined as substantially confined as a direct 
result of service-connected disabilities to his or her 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical areas, and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his or her lifetime.  38 C.F.R. 
§ 3.350(i)(1)(2). 

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 1991). When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2000). In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual background

The Board initially notes that service connection is in 
effect for the following disabilities: diabetes mellitus, 
rated as 40 percent disabling; intervertebral disc syndrome, 
status postoperative, rated as 40 percent disabling; 
residuals of a gunshot wound, Muscle Groups XIV and XV, rated 
as 30 percent disabling; residuals of a fusion of the 
cervical spine, rated as 20 percent disabling; and mild high 
frequency hearing loss, fungus infection of the lower 
extremities, unfavorable ankylosis of the left little finger, 
residuals of a fracture of the third and fifth ribs, and 
residuals of a scar resulting from an incision midline 
abdominal for artery repair, each separately rated as 
noncompensably disabling.  The veteran has also received a 
total disability rating based on individual unemployability 
since 1971.

In relevant part, review of the veteran's recent medical 
history shows that in February 1995, he underwent a 
transurethral resection of the prostate.  At that time, the 
diagnoses made were bladder outlet obstruction, chronic 
obstructive pulmonary disease, coronary artery disease, 
malignant melanoma, and chronic atrial fibrillation.  

In June 1996, T.P.G., D.O., reported that he had examined the 
veteran for congestive heart failure and in July 1996, J.H., 
M.D., wrote that the veteran had pneumonia.  J.H. also wrote 
that the veteran's mental function was of rapidly progressing 
dementia and that his diabetes mellitus was poorly 
controlled.  The veteran was also post cervical fusion due to 
a motor vehicle accident.  The veteran reportedly could 
hardly ambulate due to muscle spasms from numerous back 
surgeries and required oxygen most of the time. 

Private medical reports dated from 1999 to 2001 from various 
hospital facilities show continuous treatment for symptoms 
associated with non service-connected disabilities, to 
include pneumonia, chronic obstructive pulmonary disease, and 
coronary artery disease.  The reports also show that in May 
2000, the veteran underwent phacoemulsification of cataract 
of the eyes with implantation of posterior chamber 
intraocular lens.  When undergoing surgery on the right eye, 
the veteran's visual acuity was 20/200 and 20/80, and when 
undergoing surgery of the left eye it was 20/50 and 20/80.

A VA examination for permanent housebound status or permanent 
need for regular aid and attendance was conducted in February 
2000.  The veteran arrived at the examination with his 
neighbor.  He used a motorized vehicle for mobility.  The 
examiner reported that the veteran appeared thin and 
chronically ill.  The veteran only had use of the right hand 
and reported that he had difficulty getting things done.  
Chronic pain of the spine was noted, but no adverse findings 
associated with the extremities were detected.  The examiner 
reported that the veteran mostly remained at home unless his 
neighbor came by to get him.  The veteran could walk without 
the assistance of others, but he used canes and an electric 
three wheel scooter.  The diagnoses were chronic obstructive 
pulmonary disease, recurrent pneumonia, coronary artery 
disease, chronic atrial fibrillation, an old cerebrovascular 
accident with left hemiparesis, and old spinal cervical 
injury.  The examiner reported that the veteran required the 
daily personal health care services of a skilled provider, 
without which the veteran would require hospital, nursing 
home, or other institutional care.  

Another VA aid and attendance or housebound examination was 
completed in August 2000.  During the interview, the veteran, 
in part, reported that he had lived alone since 1991.  His 
neighbor cleaned his home and prepared his meals.  The 
veteran stated that he could walk only a few steps with 
crutches and that he fell a lot.  Consequently, he had used 
an electric scooter for home and outside use over the last 
two years.  The veteran added that he had made home 
adaptations to accommodate movement with his scooter, to 
include a ramp to assist him with getting in and out of the 
house.  The veteran also reported using an automatic four-
wheel vehicle to "supervise" his neighbor's gardening.  
During the interview, the veteran reported that he was able 
to independently use the bathroom, take showers, and feed 
himself.  He, however, had difficulty getting dressed and 
undressed, especially with buttons.  

After examination, the examiner reported that the veteran had 
several medical conditions, including chronic obstructive 
pulmonary disease, coronary artery disease and diabetes 
mellitus.  The veteran also had traumatic injuries to the 
cervical spine and lumbar spine that required surgical repair 
resulting in weakness of his extremities.  The veteran also 
had a history of a stroke.  The examiner then stated that 
these conditions have disabled the veteran and have forced 
him to now rely more on the electric scooter and crutches for 
his basic daily activities.

VA medical reports dated from January to October 2000 show 
continued treatment for pneumonia, chronic obstructive 
pulmonary disease, and diabetes mellitus.  A clinical record 
dated in October 2000 shows that examination of the veteran's 
eyes revealed no recent deterioration of vision.  The reports 
also show that the veteran's neighbor helped him with grocery 
shopping and other daily activities.

In February 2001, S.A.M., M.D., noted the veteran's history 
of severe coronary artery disease and diabetes, type II.  She 
also noted that the veteran required insulin therapy four 
times per day based on blood glucose check.  He also required 
chronic oxygen and nebulized respiratory treatment, which 
also needed ongoing daily management.  The veteran had other 
significant health problems as well, including decreased 
vision secondary to retinal and bilateral cataract disease.  
She requested that the veteran receive assistance provided by 
daily aid therapy.  She then noted that due to past stroke 
and severe arthritis, the veteran had limited ambulation and 
required the use of an electric scooter therapy for movement 
within the home, which further complicated self-care.

In March 2001, the veteran's neighbor wrote that she had 
known the veteran for over eight years and that he needed 
someone to care for him every day.  She stated that she 
performs most of the veteran's housework, such as cleaning, 
washing dishes, and doing laundry.  She also tries to cook 
enough food for him so that he could eat supper if she was 
not available.  The neighbor also stated that the veteran had 
fallen several times and even though he could ambulate with 
crutches he could not stand very long.  She then described an 
incident where the veteran had fallen and was unable to get 
up and reenter his home until assistance was provided.

On VA examination in April 2001, the examiner reported that 
the veteran arrived with his neighbor.  Examination, in part, 
revealed that the veteran appeared to be chronically ill 
looking and sat on a scooter.  However, he was alert and 
oriented.  It was reported that the veteran's neighbor cooked 
his meals, but he could warm his soup and food in the 
microwave.  The veteran was independent in part of his daily 
activities such as getting dressed and undressed.  As for 
other daily needs his neighbor assisted him.  The veteran 
received assistance with insulin injections, taking daily 
medication, and receiving three daily meals.  He ambulated 
when needed with the assistance of walking canes; otherwise, 
he used the motorized wheelchair.  It was also reported that 
the veteran wore a large brace to support his back, and that 
there had been no improvement in the strength of his lower 
extremities since the last examination.  In the diagnosis 
section, the examiner wrote that the veteran had several 
medical conditions, including diabetes mellitus and 
generalized atherovascular disease.  The veteran was also 
status post myocardial infarction times three; he recently 
underwent a status post coronary artery bypass grafting with 
two bypasses, and had congestive heart failure.  The examiner 
added although the veteran did not have a history of diabetic 
retinopathy, he had glaucoma which resulted in corneal 
transplant bilaterally.  

Analysis

Initial matter - duty to assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This law 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In this case, the veteran has been provided a statement of 
the case and supplemental statements of the case informing 
him of the information and evidence needed to substantiate 
his claim for special monthly compensation.  By letter dated 
in April 2001 and a supplemental statement of the case issued 
in July 2001, the RO provided the veteran with notice of the 
pertinent provisions of the VCAA.  Based on this procedural 
history, the Board finds that VA has met its statutory duty 
to notify.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Among other things, the 
implementing regulations provide that VA will provide a 
medical examination or obtain a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury, or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.

In the instant case, as described in detail above the veteran 
has undergone a number of VA examinations, most recently in 
April 2001.  Additionally, VA and non-VA medical records have 
been obtained.  The veteran has not identified any 
outstanding medical evidence which is pertinent to his claim. 

The veteran and his representative have been given ample 
opportunity to present evidence and argument in support of 
the claim.  In this regard, the veteran has submitted 
argument and medical evidence that is pertinent to his 
claims.  The veteran's representative has also submitted a 
written brief on appeal in connection with the veteran's 
claims.  

In the September 2001 written brief presentation, the 
veteran's representative requested a remand and argued that 
the veteran's claim for service connection for diabetes 
mellitus, type II, had not been adjudicated.  However, review 
of the claims file shows that by rating decision dated in 
July 2001, the RO granted service connection for diabetes 
mellitus, type II, and rated the disability as 40 percent 
disabling, effective July 9, 2001.  No additional action in 
this regard is warranted.

In short, following a thorough review of the record, the 
Board is satisfied that the VA has met its duty to assist the 
veteran in the development of all facts pertinent to his 
claim.  Under such circumstances, no further assistance to 
the veteran is required in order to comply with the VA's duty 
to notify and to assist mandated by the VCAA and its 
implementing regulations.  In particular, VA has stated that 
the provisions of the new regulations merely implement the 
VCAA and do not provide any rights other than those provided 
in the VCAA.  66 Fed. Reg. 45,629.  Thus, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)].  

Discussion
 
The veteran is seeking special monthly attendance on the 
bases of the need for regular aid and attendance [38 U.S.C. 
§ 1114(l) and/or housebound status [38 U.S.C.A. § 1114(s)].  
In statements which he and his representatives have made in 
connection with this appeal, in particular in his substantive 
appeal in March 2001 as well as a more recent statement in 
July 2001, the veteran contends, in essence,  that his 
service-connected physical disabilities are of very great 
severity and that because of them he cannot accomplish 
activities of daily living.  

The Board acknowledges that the veteran's service-connected 
disabilities, which have been listed above and which include 
diabetes mellitus among a number of other disabilities, cause 
him severe functional impairment.  However, such severe 
functional impairment is already recognized in the assigned 
individual disability ratings as well as the total rating 
based in individual unemployability due to service-connected 
disabilities, which has been in effect for three decades.  
See 38 C.F.R. §§ 3.321(a), 4.1 (2000); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993)   

As discussed in detail above, in order for special monthly 
compensation to be awarded, different, and stringent, 
regulations come into play.  The operative VA regulations 
list specific requirements for the award of SMC.  
Significantly, the veteran and his representatives have not 
directly addressed the SMC requirements but rather have 
presented vague statements concerning the veteran's 
disabilities.  Typical is this quote, which is found in the 
March 2001 statement of the veteran's accredited 
representative: "Special monthly compensation should be 
granted since it is the veteran's service-connected 
disabilities that are causing him problems.  The veteran 
continues to have problems, and these issues continue to 
affect his daily life."

Notwithstanding lack of specific guidance from the veteran 
and his representative, the Board is obligated to evaluate 
the record and render a decision based on consideration of 
the applicable law. 

There is no evidence demonstrating that the veteran has 
anatomical loss or loss of use of both feet, one hand and one 
foot, blindness in both eyes with visual acuity of 5/200 or 
less, and the veteran does not appear to so contend.  
Although the veteran has undergone bilateral 
phacoemulsification of cataract of the eyes, no visual 
impairment due to his diabetes mellitus has been 
demonstrated.  In any event, the veteran does not have 
blindness of the eyes with visual acuity of 5/200 or less.

The medical evidence fails to establish that the veteran is 
so helpless as to need regular aid and attendance.  
Specifically, there is no evidence that he is permanently 
bedridden, and he does not appear to contend that he is.  

A review of the record reveals that the veteran's service-
connected disabilities do not prevent him from dressing or 
undressing himself, keeping himself clean and presentable, 
feeding himself, or attending the wants of nature.  Even by 
his own admissions, which were recorded on VA examination in 
April 2001, the veteran stated that he continues to 
independently dress and undress himself.  He also has the 
ability to warm food in the microwave and feed himself.  It 
is also noted that there is no evidence of record suggesting 
that the veteran is permanently bedridden.  Additionally, on 
examination, the veteran was alert and oriented, and was able 
to ambulate with the assistance of canes when needed.  The 
veteran's service-connected disabilities thus do not appear 
to render him incapable of protecting himself from the 
hazards or dangers incident to his daily environment.  

In light of the foregoing, the requirements for the need for 
regular aid and assistance have not been met.  

The evidence also does not demonstrate that the veteran is 
housebound.  The veteran lives is able leave his dwelling.  
Although it is clear that he is somewhat compromised in that 
he requires the use of a motorized scooter and must be driven 
by his neighbor, the record shows that the veteran does 
leaves his home, evidently on a fairly regular if not daily 
basis.

In short, after carefully reviewing and weighing the evidence 
of record, the Board finds that the evidence preponderates 
against the claim of entitlement to special monthly 
compensation based both on the need for regular aid and 
attendance and on housebound status.  Although the evidence 
establishes that the veteran's service-connected disabilities 
are productive of severe impairment, for reasons which have 
been discussed by the Board above, such evidence does not 
establish that the requirements for regular aid and 
attendance or for housebound status have been met.  

Based on the above-discussed reasons and bases, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  The benefits sought on appeal are 
therefore denied.



ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or for housebound status is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 



